13‐3532‐cv 
      Greene v. Brentwood Union Free School District, et al. 
       
                             UNITED STATES COURT OF APPEALS 
                                 FOR THE SECOND CIRCUIT 
                                             
                                    SUMMARY ORDER  
       
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER 
FILED ON OR AFTER  JANUARY  1,  2007, IS PERMITTED AND IS GOVERNED BY  FEDERAL  RULE OF  APPELLATE 
PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.  WHEN  CITING  A  SUMMARY  ORDER  IN  A 
DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN 
ELECTRONIC DATABASE  (WITH THE NOTATION  “SUMMARY ORDER”).   A PARTY CITING A SUMMARY ORDER 
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 
       
            At a stated term of the United States Court of Appeals for the Second 
      Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
      Square, in the City of New York, on the 21st day of August, two thousand and 
      fourteen. 
                                        
      PRESENT:  JOHN M. WALKER, JR.,  
                   RICHARD C. WESLEY, 
                   DEBRA A. LIVINGSTON, 
                                Circuit Judges. 
      ______________________ 
       
      BETTY F. BROWN GREENE,  
       
                                Plaintiff‐Appellant, 
       
                   ‐v.‐                                  No. 13‐3532‐cv 
       
      BRENTWOOD UNION FREE SCHOOL DISTRICT, BOARD OF EDUCATION, 
      BRENTWOOD UNION FREE SCHOOL, GEORGE TALLEY, INDIVIDUALLY 
      AND AS PRESIDENT BOARD OF EDUCATION, BRENTWOOD UFSD, 
      LORRAINE PACE, INDIVIDUALLY AND AS TRUSTEE, BOARD OF 
      EDUCATION, BRENTWOOD UFSD, STEPHEN COLEMAN, INDIVIDUALLY 


                                                     1
AND AS TRUSTEE BOARD OF EDUCATION, BRENTWOOD UFSD, ROLAND 
JIMENEZ, INDIVIDUALLY AND AS TRUSTEE, BOARD OF EDUCATION, 
BRENTWOOD UFSD, DONNA JONES, INDIVIDUALLY AND IN HER 
CAPACITY AS SUPERINTENDENT OF SCHOOLS BRENTWOOD UNION 
FREE SCHOOL DISTRICT, JOAN LANGE, INDIVIDUALLY AND IN HER 
CAPACITY AS ASSISTANT SUPERINTENDENT OF SCHOOLS, BRENTWOOD 
UNION FREE SCHOOL DISTRICT, 
 
                       Defendants‐Appellees. 
______________________  
 
FOR APPELLANT:         HARRIET A. GILLIAM, Riverhead, NY. 
 
FOR APPELLEES:         LEWIS R. SILVERMAN (Caroline B. Lineen, on the brief), 
                       Rutherford & Christie, LLP, New York, NY.      
 
      Appeal from the United States District Court for the Eastern District of 
New York (Sandra J. Feuerstein, Judge). 
 
      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment is AFFIRMED.  

          Betty F. Brown Greene (“Greene”) appeals from an August 16, 2013 

judgment of the United States District Court for the Eastern District of New York 

(Feuerstein, J.) adopting the Report and Recommendation of Magistrate Judge 

Lindsay granting summary judgment in favor of Brentwood Union Free School 

District (“Defendants” or “District”).  We assume the parties’ familiarity with the 

underlying facts, procedural history, and issues for review.1 


1    Appellant’s motion to accept her late‐filed reply brief is GRANTED. 


                                              2
      Greene contends that the district court erred in concluding that she failed 

to present direct evidence of defendants’ discriminatory animus.  We disagree.  

Each of the three pieces of direct evidence proffered by Greene is inadequate to 

its task.  The deposition testimony from Thomas O’Brien, Greene’s union 

representative, describing a racial comment by a school Board member, was 

properly regarded as a “stray remark” by the district court that had “little 

tendency to show that the decision‐maker was motivated by the discriminatory 

sentiment expressed in the remark.”  Tomassi v. Insignia Fin. Grp., Inc., 478 F.3d 

111, 115 (2d Cir. 2007).  Next, the testimony of O’Brien and Defendant Donna 

Jones commenting on a coworker’s affidavit reiterating derogatory comments 

allegedly made by a Board member is inadmissible hearsay and therefore does 

not constitute direct evidence of Talley’s discriminatory animus.  See Fed. R. Civ. 

P. Rule 56(e).  Finally, Greene’s reliance on a chart of complaints of 

discrimination that was produced by the District in response to Greene’s 

discovery demands is unavailing as the complaints and charges are also 

inadmissible hearsay and not evidence of discrimination. 

      Greene’s next argument is that the district court improperly applied the 

McDonnell Douglas burden‐shifting analysis by finding that there had been no 




                                          3
adverse employment action and that the circumstances did not give rise to an 

inference of discrimination.  We disagree.  Jones’ recommendation of termination 

was not a constructive discharge because that recommendation did not make it 

“so difficult or unpleasant that a reasonable person in the employee’s shoes 

would have felt compelled to resign.”  Lopez v. S.B. Thomas, Inc., 831 F.2d 1184, 

1188 (2d Cir. 1987).  And, the District satisfied its minimal burden to articulate a 

legitimate, non‐discriminatory justification for its “action” against Greene.  See 

Fisher v. Vassar Coll., 114 F.3d 1332, 1335–36 (2d Cir. 1997).   

      Greene’s argument that the District discriminated against her when it did 

not promote her to Principal is similarly unavailing.  Greene had notified the 

district of her intention to retire before the Board began the process for filling the 

position.  State law prohibited the District from employing Greene without a 

special waiver from the Commissioner of Education, see N.Y. Retire & S.S. § 

211(2)(a)(2), which could only be issued after the District filed a request, 

certifying, among other things, “that there are not readily available other persons 

who are not retired persons qualified to perform the duties to be assigned,”  N.Y. 

Comp. Codes R. & Regs. tit. 8, § 80‐5.5.  The New York retirement law states a 

condition precedent to promoting Greene, which Greene did not meet.  Qualified 




                                           4
candidates were available who met the condition.  The District’s justification that 

it would be violating New York retirement law if it certified the need to hire a 

retired candidate was not pretextual because it was, in fact, a legitimate and 

accurate explanation for its decision.   

      Greene next argues that the district court erred in dismissing her Title VII 

retaliation claim.  However, Greene’s complaints about discrimination were 

made after Jones’ decision to recommend her termination.  There is no possible 

causal nexus “between the protected activity and the adverse action.”  Kessler v. 

Westchester Cnty. Dep’t of Soc. Servs., 461 F.3d 199, 205–06 (2d Cir. 2006) (citation 

omitted).   

      Lastly, Greene argues that the district court improperly dismissed her 

claims under 42 U.S.C. §§ 1981 and 1983.  However, as the district court properly 

stated, Greene failed to present a constitutional violation and that is fatal to her 

claims.  Batista v. Rodriguez, 702 F.2d 393, 397 (2d Cir. 1983). 

       

       




                                            5
      We have considered Greene’s remaining arguments and find them to be 

without merit.  For the reasons stated above, the judgment of the district court is 

AFFIRMED.  

                           
                                       FOR THE COURT: 
                                       Catherine O’Hagan Wolfe, Clerk 
 
                                         




                                            6